The opinion of the Court was delivered by
Fenner, J.
Aided by no brief from counsel for defendant, we have nevertheless carefully considered the only bill of exception found in the record, which is taken to the overruling of a motion for a new trial.
The only ground of the motion which has any claim to our consideration here, is that of newly discovered evidence.
The affidavits of the proposed new witnesses are properly embodied in the bill.
The evidence seems to lack several of the essentials necessary to support the application.
*441. It is not properly newly-discovered. One of the affidavits shows that the witnesses named were known as such before the trial and that unsuccessful efforts were made to find their addresses. It does not appear that any effort was made to procure a postponement of the trial on that account. Wharton Cr. PL and Pr., sec. 865; State vs. Crowley, 33 Ann. 782.
2. The judge, in his reasons, states that the evidence was, at most, only cumulative and corroborative in its character, and that it was not such as ought to produce, on another trial, an opposite result on the merits. Wharton Cr. Pl. and Pr., sec. 854.
Judgment affirmed.